ORDER
PER CURIAM.
David Dixon appeals from the judgment entered upon a jury verdict convicting him of possession of a controlled substance in violation of section 195.202, RSMo 2000. He challenges the sufficiency of the evidence.
Having reviewed the briefs of the parties and the record on appeal, we conclude there was sufficient evidence to support *317his conviction. State v. Langdon, 110 S.W.3d 807, 811 (Mo. banc 2003). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).